Citation Nr: 9930601	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  96-07 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability due 
to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1952 to January 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The appeal was previously remanded by the Board in August 
1997.  


FINDINGS OF FACT

1.  The claims for an increased rating for a low back 
disability and for individual unemployability due to service-
connected disabilities are plausible and all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's service-connected low back disability has 
been assigned a maximum schedular evaluation of 60 percent.  

3.  It is demonstrated that the veteran is, as a sole result 
of his service-connected disabilities, precluded from all 
forms of substantially gainful employment consistent with his 
education and prior work history.



CONCLUSIONS OF LAW

1.  The claims for an increased rating for a low back 
disability and for a total rating based on individual 
unemployability due to service-connected disabilities are 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  An evaluation greater than 60 percent for a low back 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Part 4, Diagnostic Code 5293 (1999); VAOPGCPREC 36-97 
(December 12, 1997).

3.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, Part 4 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The veteran has been afforded multiple VA examinations and a 
personal hearing and treatment records have been obtained.  
The Board is satisfied that all relevant evidence has been 
obtained regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The service-connected low back disability has been evaluated 
as 60 percent disabling, the highest evaluation assignable 
under Diagnostic Code 5293 of the Rating Schedule.  The 
service-connected low back disability has not been shown to 
have resulted in ankylosis of the spine, including when 
functional impairment due to pain is considered, nor consist 
of residuals of a fracture of a vertebra, so as to warrant a 
higher evaluation under Diagnostic Code 5285 or 5286.  There 
is no other diagnostic code that provides for an evaluation 
greater than 60 percent for a low back disability.  
Accordingly, the Board concludes that the 60 percent assigned 
for the veteran's low back disability is the maximum 
schedular evaluation.  

The veteran's service-connected disabilities are low back 
disability, evaluated at 60 percent disabling, and cold 
injury residuals of the left foot, cold injury residuals of 
the right foot, and tinea pedis of both feet, each evaluated 
as 10 percent disabling.  The veteran's combined service-
connected disability rating is 70 percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable at 60 percent or 

more and if there are two or more disabilities, there shall 
be at least one disability ratable as 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16.  Thus, the veteran 
meets the percentage criteria for the assignment of a total 
rating based upon individual unemployability.

A review of the record reflects that the veteran has reported 
a high school education and occupational experience as a 
mechanic.  The record reflects that the veteran is not 
currently employed.

VA treatment records indicate that the veteran has been seen 
during the course of the appeal with ongoing complaints 
related to his low back and feet.  The reports of March and 
July 1998 VA examinations reflect that the veteran walked 
with a cane and wore a brace, both secondary to his low back 
disability.  Range of motion of the low back was accomplished 
to 45 degrees in forward flexion, 15 degrees in backward 
extension, 15 degrees in lateroflexion bilaterally, and 
10 degrees in lateral rotation bilaterally.  There was pain 
on range of motion and on straight leg raising.  X-rays 
revealed moderate degenerative changes and disc disease at 
multiple levels.  The diagnoses included status post 
laminectomy and degenerative disc disease of the lumbar 
spine.  The examiner commented that there was objective 
evidence of pain with limitation of motion as well as 
tenderness and that the low back disability resulted in 
chronic back pain and was affecting the veteran's work 
capacity because of constant pain and limitation of motion.

With consideration of the testimony offered at the veteran's 
personal hearing regarding the veteran's daily activities, 
his education, and his prior work history that required 
physical activity, and the limitations imposed by his 
service-connected disabilities, particularly his service-
connected low back disability, the evidence is in equipoise 
as to whether or not the veteran would be able to perform any 
occupation in a substantially gainful manner.  In resolving 
all doubt in the veteran's behalf, the veteran is unable to 
secure or follow a substantially gainful occupation because 
of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, and Part 4.  


ORDER

An increased rating for a low back disability is denied.  

A total disability rating based on unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

